 


110 HRES 11 EH: 
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 11 
In the House of Representatives, U. S.,

January 4, 2007
 
RESOLUTION 
 
 
 
That the House of Representatives has learned with profound regret and sorrow of the death of Gerald R. Ford, thirty-eighth President of the United States of America.
That the House tenders its deep sympathy to the members of the family of the former President in their bereavement.
That the Clerk communicate these resolutions to the Senate and transmit a copy of the same to the family of the former President.
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the former President.  
 
Karen L. Haas,Clerk.
